
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38


SunTrust Bank
55 Park Place
Atlanta, Georgia 30303
Receivables Capital Management Division

June 5, 2002

Motorcar Parts and Accessories, Inc.
2929 California Street
Torrance, CA 90503

This Letter of Understanding and Agreement (herein sometimes, the "Agreement")
is intended to set forth the agreement as to how Motorcar Parts and
Accessories, Inc., a New York corporation ("Supplier"), may utilize the SunTrust
Draft Program (the "Program") of SunTrust Bank, a Georgia banking corporation,
as agent for itself and various other purchasers (in such capacity, "Agent").
The terms and conditions set forth herein shall govern all transactions between
Agent and Supplier. Each purchase of a SunTrust Draft (as hereinafter defined)
constitutes a new transaction and a reaffirmation of the representations,
warranties and all other terms hereof.

1.Issuance of SunTrust Drafts.    Pursuant to an Amended and Restated
Acknowledgement and Agreement dated May 28, 2002, between Agent and
AutoZone, Inc., a Nevada corporation ("AutoZone"), Agent has agreed that
AutoZone may issue, from time to time, drafts drawn on AutoZone's demand deposit
account at Agent (each, a "SunTrust Draft") payable to the order of Supplier in
payment on a certain date in the future as indicated on such SunTrust Draft of
specified invoices originating from the sale of goods by Supplier to AutoZone
(the "Invoices").

2.Conditions Precedent to Purchase of SunTrust Drafts.    Prior to Supplier
making the initial request to Agent to purchase any SunTrust Draft, Supplier
will deliver, or caused to be delivered, to Agent, each in form and substance to
Agent, the following: (a) a duly completed Information Certificate in the form
of Exhibit A attached hereto, (b) a duly completed Secretary's Certificate in
the form of Exhibit B attached hereto and (c) a Consent Agreement from each
secured creditor of Supplier with a lien on its accounts receivable and/or
inventory in the form of Exhibit C attached hereto AND Agent shall have received
and approved all UCC lien searches.

3.Purchase of SunTrust Drafts under the Program.    (a) At the request of
Supplier, Agent may purchase at a discount prior to its due date any SunTrust
Draft from Supplier; provided, that (i) Agent has no obligation to purchase any
SunTrust Draft, and this Agreement does not constitute a commitment on the part
of Agent to make any such purchase, and (ii) Supplier is not obligated to sell
any SunTrust Draft. If Supplier wishes Agent to purchase a SunTrust Draft,
Supplier will courier the applicable SunTrust Draft to Agent properly endorsed
to "SunTrust Bank, as Agent", together with a schedule of the Invoices that are
being paid off with the proceeds of such SunTrust Draft, to the address for
notices set forth in Section 13 hereof.

(b)Upon receipt of a SunTrust Draft, Agent will notify (by electronic
transmission or by telecopier) Supplier of the all-in discount rate at which it
will negotiate and buy such SunTrust Draft from Supplier, the amount of the net
proceeds to be received and the proposed settlement date. Supplier may either
accept the terms offered, or reject them for any reason at all; provided that if
the Agent has not received an answer from Supplier by 12 Noon of the day
following such notification, such offer shall be deemed rejected and Agent will
return the SunTrust Draft to Supplier. If Supplier accepts such terms, Supplier
shall promptly confirm such acceptance in writing (by telecopy or otherwise) to
Agent, which acceptance shall be executed by an authorized signatory of
Supplier.

(c)Upon receipt of a certification letter from AutoZone and if applicable, the
funds from any third party for which Agent is acting as agent, Agent will wire
transfer in immediately available funds the agreed purchase price to Supplier at
such account of Supplier that Supplier identifies in writing to Agent. Agent
shall deliver such funds to Supplier's designated account on the settlement date
set forth in the Agent notice provided to Supplier pursuant to paragraph 3(b)
above or such revised settlement date as set forth in paragraph 3(d) below.

-1-

--------------------------------------------------------------------------------

Supplier agrees that upon receipt of such funds in the amounts specified in the
relevant Agent notice, the liability of AutoZone under the Invoices and the
related accounts receivable will be fully satisfied and that it will mark its
books and records accordingly.

(d)Supplier agrees that, if for any reason Agent has not received its written
acceptance or the written acceptance of the third-party purchaser (if any) by 3
p. m. on the day before the proposed settlement date, Agent may revoke its offer
and shall make a revised offer to Supplier with a new discount rate and a new
settlement date. Supplier shall have the right to accept or reject such revised
offer in the manner contemplated by paragraph 3(b) above. Supplier also agrees
that in the case Agent does not receive the purchase price of any SunTrust Draft
from a third-party purchaser by 1:00 p. m. on the proposed settlement date,
Agent may recalculate the amount of the net proceeds owed to Supplier to take
into account such delay and remit such revised amount upon receipt thereof which
revised amount shall reflect an additional interest cost associated with the
delay in payment to Supplier.



4.Nature of SunTrust Drafts Offered.    Any SunTrust Draft offered for sale to
the Agent must have been delivered to Supplier by AutoZone in payment at a date
certain indicated on such SunTrust Draft for the actual sale of goods evidenced
by the Invoices in a bona fide contemporaneous commercial transaction entered
into in the ordinary course of business for both Supplier and AutoZone. Supplier
represents and warrants to Agent that any SunTrust Drafts offered for sale to
Agent are in the proper and legal form approved by Agent and have not been
altered in any way (other than endorsed by Supplier pursuant to Paragraph 8
below) by Supplier. Supplier agrees that a SunTrust Draft does not constitute a
post-dated check and that, if Supplier does not sell any SunTrust Draft to
Agent, Supplier will not deposit such SunTrust Draft into its checking account
but will present such SunTrust Draft for payment to Agent at its address in
Section 13, Supplier further agrees that if it does deposit such SunTrust Draft
into its checking account in violation of this Agreement, Supplier hereby waives
any rights that it may have against Agent as a collecting bank or payor bank
under the Uniform Commercial Code or Regulation CC.

5.All rights sold with SunTrust Drafts.    Supplier's negotiation and sale of
any SunTrust Draft to Agent is made together with all right to receive the
proceeds thereof, as well as any security or guarantees therefor, all of
Supplier's rights to the goods or property which were paid for with such
SunTrust Draft and all Supplier's rights to payment for the goods represented by
the Invoices, so that Agent or any other holder of such SunTrust Draft will have
all of the rights, including but not limited to stoppage in transit and
reclamation of goods, of an unpaid supplier of the goods if such SunTrust Draft
is dishonored by AutoZone. Supplier represents and warrants to Agent that there
are no claims of a third party to any SunTrust Draft or any Invoices or to any
accounts receivable that were the basis for the issuance of such SunTrust Drafts
and that the purchase by Agent of any such SunTrust Draft, pursuant to this
Agreement and the terms of the Consent Agreement, does not violate the rights of
any secured creditor of Supplier.

6.Non-Recourse Purchase of SunTrust Drafts; Conditions Which Result in Recourse
to Supplier.    The negotiation and purchase by Agent of any SunTrust Draft from
Supplier is without recourse in the event of non-payment UNLESS (i) such
SunTrust Draft is not paid when due because of an act of fraud by Supplier in
connection with the generation or sale of the defaulted SunTrust Draft; OR
(ii) a court of competent jurisdiction determines that Agent is not a holder in
due course and may not collect a SunTrust Draft; OR (iii) Supplier violates the
provisions of paragraph 4 or 5 hereof.

7.Charges Where SunTrust Has Recourse Pursuant to Paragraph 6 Above.    In those
circumstances where Agent has recourse against Supplier for a defaulted SunTrust
Draft, Supplier shall be obligated to repay to Agent (i) the face amount of the
defaulted SunTrust Draft, plus (ii) interest on that amount at the prime lending
rate as established by Agent from the original due date of the defaulted
SunTrust Draft to the date Agent receives payment of the face amount of such
defaulted SunTrust Draft, plus (iii) where applicable, all out of pocket costs
for collection of the SunTrust Draft including, but not limited to, bank
charges, reasonable attorney's fees, and the like. Upon making such payment, the
defaulted SunTrust Draft will be returned to Supplier as if it had never been
negotiated by Agent (together with all necessary endorsements of Agent).

8.Authority to Add Endorsement.    With respect to any SunTrust Draft sold by
Supplier to Agent, Supplier hereby (i) agrees to endorse by an authorized
signatory such SunTrust Draft(s) to the

-2-

--------------------------------------------------------------------------------

order of Agent and (ii) authorizes Agent to add Supplier's endorsement or any
other necessary endorsement to such purchased SunTrust Drafts (if Supplier fails
to do so) whenever required in order to effect the sale, pledge, assignment,
transfer, presentment and/or collection thereof.

9.Representations and Warranties; Covenants.    By executing this Agreement or
endorsing any SunTrust Draft, Supplier represents, warrants and covenants to
Agent that (i) the terms, conditions and provisions set forth herein have been
duly approved by all necessary action on the part of the Supplier, (ii) this
Agreement is the valid, legal and binding agreement and obligation of the
Supplier, (iii) all required and necessary company action has been duly taken as
required by Supplier's organizational documents and all applicable provisions of
the laws of the jurisdiction of Supplier's incorporation in connection with this
Agreement and the transactions contemplated hereunder, (iv) there are no
existing liens or encumbrances, and will not in the future be any liens or
encumbrances, on any SunTrust Draft or on any accounts receivable evidencing the
Invoices, or on any inventory of Supplier or any proceeds thereof, other than
liens of any secured creditor that has executed and delivered to Agent a Consent
Agreement, (v) there are no claims of a third party to any SunTrust Draft or any
Invoices or accounts receivable that were the basis for the issuance of such
SunTrust Drafts, (vi) Supplier is organized under the laws of the State of New
York and Supplier will notify Agent of any change in such jurisdiction of
incorporation within 5 days thereof, (vii) Supplier will notify Agent within
5 days of any merger or consolidation into or with any other entity, or any sale
of substantially all of Supplier's assets, (viii) Agent may share information
related to this Agreement and/or related to Supplier with AutoZone and any
purchaser of a SunTrust Draft for which Agent is acting as agent, (ix) all
information set forth on the Information Certificate delivered in connection
herewith is true and correct and (x) in the event Supplier's inventory or
accounts receivable relating to the Invoices become at any time subject to any
security interest, Supplier will cause such secured creditor to execute and
deliver a Consent Agreement or other form of release of any such security
interest, and upon the request of Agent, execute such UCC financing statements
reflecting such release.

10.Savings Clause.    If any provision of this Agreement in any way contravenes
the laws of any state or jurisdiction, such provision shall be deemed not to be
a part hereof in that jurisdiction, and Supplier agrees to remain bound by all
remaining provisions. If any portion of this Agreement shall be deemed to be
illegal or violative of public policy, it is agreed that it shall be interpreted
to be legally binding and enforceable to the maximum reasonable extent allowed
by law.

11.Assignment.    Supplier agrees that it shall not assign this Agreement.
Supplier agrees that Agent is acting in a representative capacity for itself and
other purchasers and further agrees that Agent may assign (including by
endorsement if applicable) all of its rights, remedies, powers and privileges
under this Agreement or any SunTrust Draft.

12.Third Party Beneficiary.    Supplier agrees that any purchaser for which
SunTrust acts, as agent shall be a third-party beneficiary of this Agreement.

-3-

--------------------------------------------------------------------------------

13.Notices.

Unless otherwise provided herein, all notices, requests and other communications
provided for hereunder shall be in writing (including telecopy or electronic
mail (where indicated)) and shall be given at the following addresses:

(1)   If to the Agent:   SUNTRUST BANK
55 Park Place
Atlanta, Georgia 30303
Attention: Dev Maguire
Center Code 006
 
 
 
 
Telephone: (404) 230-1808
Telecopy: (404) 332-3940
(2)
 
If to Supplier:
 
MOTORCAR PARTS & ACCESSORIES, INC.
2929 California Street
Torrance, CA 90503
Attention: Anthony P. Souza / Charles W. Yeagley
Telephone: (310) 972-4003 / (310) 972-4001
Telecopy: (310) 224-5128 / (310) 212-7581

Any such notice, request or other communication shall be effective (i) if given
by telecopy, on the business day that such telecopy is transmitted to the
telecopy number specified above and the appropriate answer back is received,
(ii) if given by mail, upon the earlier of receipt or the third business day
after such communication is deposited in the United States mails, registered or
certified, with first class postage prepaid, addressed as aforesaid or (iii) if
given by any other means (including, without limitation, by air courier), when
delivered at the address specified herein. The Agent or Supplier may change its
address for notice purposes by notice to the other party in the manner provided
herein.

14.Applicable Law, Venue, Jurisdiction and Service of Process.    Supplier
agrees that the laws of the State of New York shall apply to this Agreement and
any dispute between Agent and Supplier concerning this Agreement or any SunTrust
Draft. Further, Supplier confirms its understanding that the Program and the use
of SunTrust Drafts is specifically subject to the provisions of the Uniform
Commercial Code and in particular (but not exclusively) the definitional
provision of Section 3-104 thereof. Supplier agrees that any legal action or
proceeding relating to this Agreement shall be instituted solely in the courts
of the State of Georgia or of the United States of America for the Northern
District of Georgia. Supplier submits to the jurisdiction of each such court in
any such action or proceeding. Furthermore, Supplier also consents to the
service of process upon Supplier in any such legal action or proceeding by means
of certified mail, return receipt requested, addressed to Supplier at the
address first above written, or such other address as Supplier may from time to
time designate in writing. SUPPLIER ALSO WAIVES ITS RIGHT TO A TRIAL BY JURY TO
THE EXTENT PERMITTED BY APPLICABLE LAW. Notwithstanding the foregoing, Supplier
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by applicable law or shall limit the right to sue
in any other jurisdiction.

        This Agreement contains the entire agreement of the parties, supersedes
all prior agreements between the parties hereto, and may only be changed by a
written agreement signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought. Please note that this
Agreement is not binding upon Agent unless and until executed by an officer of
Agent where indicated below. Further, Supplier confirms its understanding that
the headings used in this

-4-

--------------------------------------------------------------------------------


Agreement are solely for reference and our convenience and do not change the
meaning of any provision hereof.

Very truly yours,    
 
 
 
  SUNTRUST BANK, as Agent    
 
 
 
  By:        

--------------------------------------------------------------------------------

    Name:       Title:      
 
 
 
  Acknowledged and Agreed to by:     Motorcar Parts and Accessories, Inc.    
 
 
 
  By:        

--------------------------------------------------------------------------------

    Name: Anthony P. Souza     Title: President and CEO     FEDERAL ID NUMBER:
11-2153962    

-5-

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.38

